Wade, J.
1.- On the trial of one charged with a violation of a municipal ordinance prohibiting the keeping of any spirituous, fermented, or malt liquors within the limits of the municipality for unlawful sale, proof that the accused made one illegal sale of liquor is sufficient to show that the liquor sold was kept on the particular occasion for the purpose of illegal sale. Reese v. Newnan, 120 Ga. 198 (47 S. E. 560); Thomas v. Atlanta, 16 Ga. App. 227 (84 S. E. 964); Barnes v. Atlanta, 16 Ga. App. 232 (84 S. E. 964), and cases there cited.
2. There was direct evidence that the accused was in possession and control, within the limits of the City of Atlanta, of liquor there purchased from her by the witness; and therefore the recorder was warranted in drawing the inference that she was keeping the liquor for sale in violation of the municipal ordinance. The case of Lumpkin v. Atlanta, 12 Ga. App. 111 (76 S. E. 1059), is not in point. The evidence authorized the judgment rendered by the recorder, and that judgment has been approved by the judge of the superior eourt. Judgment affirmed.
Certiorari; from Fulton superior court — Judge Bell. March 23, 1915.
G. G. Battle, for plaintiff in error.
J. L. Mayson, W. D. Ellis Jr., contra.